DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.
 
Status of Claims
Claims 4-9 are presently under consideration and claims 1-3 and 10-20 remain cancelled in applicant’s amendments to the claims filed with the response dated 20 January 2022.
Applicant’s amendments to the claims have overcome the prior art rejections of record. These rejections are therefore withdrawn.
Upon performing updated search and consideration of applicant’s newly amended claims, new art was uncovered and new grounds of prior art rejection are set forth below.
Applicant’s amendments to the claims have raised new issues of indefiniteness under 35 U.S.C. 112(b) outlined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “wherein the first thin-film PV device comprises part of a four terminal tandem PV device comprising perovskite” which makes it unclear if the entire “four terminal tandem PV device comprising perovskite” is required structure of the claimed apparatus of claim 4 or a recitation of intended use of the recited first thin-film PV device and only the first thin-film PV device part of the four terminal tandem PV device is required. Claim 4 does not clearly and unambiguously recite that the entire four terminal tandem PV device comprising perovskite is all require structure of the apparatus of claim 4 and as such the scope of claim 4 cannot be properly determined and is rendered indefinite.
Claims 5-9 are also rendered indefinite by depending from indefinite claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gui et al (US 2006/0180197).

Regarding claim 4 Gui discloses an apparatus comprising: 
a first thin-film photovoltaic (PV) device disposed over a first electrically insulating substrate ([0035]-[0036], [0040]-[0044], Fig. 4 see: PV device 82 having a flexible substrate 86 patterned with stacked elements 94, 98 which form thin film PV cells 118 or alternatively see one of substrates 86 or 88 patterned with stacked elements 102, 106 which form thin film PV cells 120); 
a first through substrate via structure extending through the first electrically insulating substrate and including an electrically conducting substance ([0045]-[0048] Fig. 4 see: electrically conductive vias 126 formed in either substrate 86 or 88); 
an electrode in contact with the electrically conducting substance ([0045]-[0048] Fig. 4 see: either conductive traces 128 or conductive pad 124 contacting electrically conductive vias 126), 
wherein the first thin-film PV device comprises part of a four terminal tandem PV device comprising perovskite (see Abstract, [0017]-[0018], [0021], [0035]-[0036], [0040]-[0044] see: the semiconductor layer of the PV cell can comprise a perovskite structure and as in Fig. 4 the device is part of a tandem PV structure having four terminals providing power to voltage sources V1 and V2).  

Regarding claim 5 Gui discloses an apparatus as in claim 4 wherein the electrode comprises the electrically conducting substance ([0048] Fig. 4 see: electrically conductive traces 128 and vias 126 formed from electroplating a conductive path from one surface to another of the substrate and is thus considered formed from the same electrically conducting substance).  

Regarding claim 6 Gui discloses an apparatus as in claim 4 wherein the electrically conducting substance overlaps a second thin film PV device of the four terminal tandem PV device ([0045]-[0048] Fig. 4 see: the electrically conductive substance forming electrically conductive traces 128 and vias 126 overlaps with thin film PV cells 118, 120 to establish an electrical connection).  

Regarding claim 7 Gui discloses an apparatus as in claim 4 wherein the first thin-film PV device comprises: 
an active layer ([0002], [0040]-[0041], Fig. 4 see: dye sensitized semiconductor layer on elements 94 acts as a light absorber); 
a top electrode layer ([0040] Fig. 4 see: solar cell 118 includes elements 94 forming an anode comprising ITO); 
a bottom electrode layer ([0041] Fig. 4 see: solar cell 118 includes elements 98 comprising layers forming a bottom cathode comprising a catalyst and ITO electrode); and 
at least one other layer selected from a transport layer, a passivation layer, a back-transfer blocking layer, and an in-situ barrier layer ([0002], [0040]-[0041], Fig. 4 see: solar cell 118 includes an electrolyte functioning as a hole transport material). 

Regarding claim 8 Gui discloses an apparatus as in claim 4 wherein the first electrically insulating substrate comprises glass ([0019] see: the flexible substrate comprises a thin film glass with a polymer enforced backing).  

Regarding claim 9 Gui discloses an apparatus as in claim 8 wherein the glass has a thickness of between about 1 µm - 3200 µm ([0019] see: the flexible substrate has a thickness of 0.25 to 50.0 mils which is about 6 µm - 1270 µm).

Claims 4-6 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagle et al (US 2021/0074871).

Regarding claim 4 Nagle discloses an apparatus (Fig. 4B see: embodiment 400B) comprising: 
a first thin-film photovoltaic (PV) device disposed over a first electrically insulating substrate ([0043]-[0045] Figs. 4B, 3A see: one of active photovoltaic layers 215A-C or 425A-C disposed over an insulative film 205A); 
a first through substrate via structure extending through the first electrically insulating substrate and including an electrically conducting substance ([0043]-[0045], [0036] Figs. 4B, 3A see: one of vias 210 through insulative film 205 and having transparent conductive material 220 over its inner vias surfaces); 
an electrode in contact with the electrically conducting substance ([0043]-[0045] Figs. 4B, 3A see: one of conductors 315A-315C or see transparent conductive material 220 on upper and lower surfaces of insulative film 205), 
wherein the first thin-film PV device comprises part of a four terminal tandem PV device comprising perovskite ([0043]-[0045] Figs. 4B, 3A see: one of active photovoltaic layers 215A-C or 425A-C are part of the four terminal device of embodiment 400B where the active photovoltaic layers comprises a perovskite (para [0006], [0026])).  



Regarding claim 5 Nagle discloses an apparatus as in claim 4 wherein the electrode comprises the electrically conducting substance ([0043]-[0045] Figs. 4B, 3A see: transparent conductive material 220 on upper and lower surfaces of insulative film 205 is the same as transparent conductive material 220 on inner vias 210 surfaces).  

Regarding claim 6 Nagle discloses an apparatus as in claim 4 wherein the electrically conducting substance overlaps a second thin film PV device of the four terminal tandem PV device ([0043]-[0045] Figs. 4B, 3A see: four terminal device of embodiment 400B includes additional active photovoltaic layers 215B-C and 425A-C where transparent conductive material 220 or one of conductors 315A-315C overlaps with these active photovoltaic layers 215B-C and 425A-C).  

Regarding claim 8 Nagle discloses an apparatus as in claim 4 wherein the first electrically insulating substrate comprises glass ([0031], Figs. 4B, 3A see: insulative film 205 can be a glass resin or film).  

Regarding claim 9 Nagle discloses an apparatus as in claim 8 wherein the glass has a thickness of between about 1 µm - 3200 µm ([0031], Figs. 4B, 3A see: insulative film 205 has a thickness between about 50 µm - 250 µm).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al (US 2018/0309077), and further in view of Gui et al (US 2006/0180197).

Regarding claim 4 Bush discloses an apparatus comprising: 
a first thin-film photovoltaic (PV) device disposed over a first electrically insulating substrate (Bush, [0057], [0035] Fig. 4 see: Perovskite cell 122 disposed over insulating substrate 102); 
wherein the first thin-film PV device comprises part of a four terminal tandem PV device comprising perovskite (Bush, [0057], [0035], [0028] Fig. 4 see: Perovskite cell 122 is part of a four terminal tandem solar cell 400).  
Bush does not explicitly disclose a first through substrate via structure extending through the first electrically insulating substrate and including an electrically conducting substance and an electrode in contact with the electrically conducting substance.
Gui teaches a four terminal tandem PV device comprising a first through substrate via structure extending through the first electrically insulating substrate and including an electrically conducting substance (Gui, [0045]-[0048] Fig. 4 see: electrically conductive vias 126 formed in either substrate 86 or 88) and an electrode in contact with the electrically conducting substance (Gui, [0045]-[0048] Fig. 4 see: either conductive traces 128 or conductive pad 124 contacting electrically conductive vias 126). Gui teaches this allows the tandem PV device to have a single sided interconnect design that allows the device to be fabricated and tested first, prior to interconnection, where interconnection can then be carried out to achieve the desired or optimal current/voltage matching in the tandem PV device (Gui, [0048]-[0049]).
Bush and Gui are combinable as they are both concerned with four-terminal tandem PV devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Bush in view of Gui such that the apparatus of Bush further comprises a first through substrate via structure extending through the first electrically insulating substrate of Bush and including an electrically conducting substance as taught by Gui (Gui, [0045]-[0048] Fig. 4 see: electrically conductive vias 126 formed in either substrate 86 or 88) and an electrode in contact with the electrically conducting substance as taught by Gui (Gui, [0045]-[0048] Fig. 4 see: either conductive traces 128 or conductive pad 124 contacting electrically conductive vias 126) as Gui teaches this allows the tandem PV device to have a single sided interconnect design that allows the device to be fabricated and tested first, prior to interconnection, where interconnection can then be carried out to achieve the desired or optimal current/voltage matching in the tandem PV device (Gui, [0048]-[0049]).

Regarding claim 5 modified Bush discloses an apparatus as in claim 4 and Gui teaches wherein the electrode comprises the electrically conducting substance (Gui, [0048] Fig. 4 see: electrically conductive traces 128 and vias 126 formed from electroplating a conductive path from one surface to another of the substrate and is thus considered formed from the same electrically conducting substance).  

Regarding claim 6 modified Bush discloses an apparatus as in claim 4 and Gui teaches wherein the electrically conducting substance overlaps a second thin film PV device of the four terminal tandem PV device (Gui, [0045]-[0048] Fig. 4 see: the electrically conductive substance forming electrically conductive traces 128 and vias 126 overlaps with thin film PV cells 118, 120 to establish an electrical connection).  

Regarding claim 7 modified Bush discloses an apparatus as in claim 4 wherein the first thin-film PV device comprises: 
an active layer (Bush, [0034] Figs. 1 and 4 see: perovskite absorption layer 108 in perovskite cell 122); 
a top electrode layer (Bush, [0034] Figs. 1 and 4 see: top contact 114); 
a bottom electrode layer (Bush, [0034] Figs. 1 and 4 see: bottom contact 104); and 
at least one other layer selected from a transport layer, a passivation layer, a back-transfer blocking layer, and an in-situ barrier layer (Bush, [0034], [0037]-[0043] Figs. 1 and 4 see: at least one of electron-selective layer 110, hole selective layer 106, buffer layer 112, and where a LiF passivation layer can be provided between layer 110 and absorption layer 108). 

Regarding claim 8 modified Bush discloses an apparatus as in claim 4 wherein the first electrically insulating substrate comprises glass (Bush, [0035] Fig. 4 see: substrate 102 comprising glass).  

Regarding claim 9 modified Bush discloses an apparatus as in claim 8 and Gui further teaches wherein the glass has a thickness of between about 1 µm - 3200 µm (Gui, [0019] see: the flexible substrate has a thickness of 0.25 to 50.0 mils which is about 6 µm - 1270 µm).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagle et al (US 2021/0074871) as applied to claims 4-6, and 8-9 above, and further in view of Bush et al (US 2018/0309077).

Regarding claim 7 Nagle discloses an apparatus as in claim 4 wherein the first thin-film PV device comprises an active layer ([0043]-[0045] Figs. 4B, 3A see: one of active photovoltaic layers 215A-C or 425A-C where the active photovoltaic layers comprises a perovskite (para [0006], [0026])).
Nagle does not explicitly disclose where the first thin-film PV device comprises a top electrode layer; a bottom electrode layer; and at least one other layer selected from a transport layer, a passivation layer, a back-transfer blocking layer, and an in-situ barrier layer.
Bush teaches a thin-film PV device comprising a perovskite active layer (Bush, [0034] Figs. 1 and 4 see: perovskite absorption layer 108 in perovskite cell 122) and further comprising a top electrode layer (Bush, [0034] Figs. 1 and 4 see: top contact 114); a bottom electrode layer (Bush, [0034] Figs. 1 and 4 see: bottom contact 104); and at least one other layer selected from a transport layer, a passivation layer, a back-transfer blocking layer, and an in-situ barrier layer (Bush, [0034], [0037]-[0043] Figs. 1 and 4 see: at least one of electron-selective layer 110, hole selective layer 106, buffer layer 112, and where a LiF passivation layer can be provided between layer 110 and absorption layer 108).
Bush and Nagle are combinable as they are both concerned with four-terminal tandem PV devices having perovskite active layers.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the apparatus of Nagle in view of Bush such that the first thin-film PV device of Nagle further comprises a top electrode layer as taught by Bush (Bush, [0034] Figs. 1 and 4 see: top contact 114); a bottom electrode layer as taught by Bush (Bush, [0034] Figs. 1 and 4 see: bottom contact 104); and at least one other layer selected from a transport layer, a passivation layer, a back-transfer blocking layer, and an in-situ barrier layer as taught by Bush (Bush, [0034], [0037]-[0043] Figs. 1 and 4 see: at least one of electron-selective layer 110, hole selective layer 106, buffer layer 112, and where a LiF passivation layer can be provided between layer 110 and absorption layer 108) for the express purpose of improving hole blocking and electron extraction from one contact of the thin-film PV device of Nagle and improving electron blocking and hole extraction from the other contact of the thin-film PV device of Nagle as taught by Bush (Bush, [0037]-[0043]).

Response to Arguments
Applicant’s arguments with respect to claims 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hovel (US 8,138,410) discloses interconnected tandem 4-Terminal PV devices (see Figs. 4E-4F).
Vermeersch et al (US 8,859,885) discloses tandem 4-Terminal PV devices where terminals from one device are routed through a substrate or insulating interconnect (see Figs. 7-8, 11a-11c, 12z-12b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726